Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 7/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,663,567 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason O. Howard (Reg# 62,120) on 08/01/2022.
The application has been amended as follows: 
1.	(Currently Amended)	A method of calibrating a structured light sensor, comprising: 
emitting structured light towards a calibration surface from a light emitter, the structured light comprising a plurality of individual emitted units forming a structured arrangement, the structured light also being modulated for making time-of-flight (TOF) depth calculations;
capturing, through an image sensor, a plurality of calibration images of the structured light reflected off the calibration surface, the calibration images comprising a plurality of reflected units of the structured light;
calculating a time-of-flight distance between the calibration surface and the image sensor for individual images within the plurality of calibration images using time-of-flight distance measurements;
determining x-y coordinates for one or more reflected units of the plurality of reflected units in the calibration images;
generating normalized calibration images by normalizing the x-y coordinates of the one or more reflected units in the plurality of calibration images to a virtual distance between the calibration surface and the image sensor using the TOF distance between the image sensor and the calibration surface for each image, the normalizing producing a plurality of disparity corrected units; and
generating a new reference model from the plurality of disparity corrected units.
4.	(Currently Amended)	The method of claim 1, further comprising calculating an updated baseline distance between the image sensor and the light emitter using time-of-flight distance calculations for the one or more reflected units identified in multiple images of the calibration images taken at different distances.
5.	(Currently Amended)	The method of claim 1, further comprising mapping the one or more reflected units in several of the calibration images to a corresponding emitted unit using x-y coordinates within an individual image of the calibration images.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: a terminal disclaimer was provided to overcome a non-statutory double patenting over claims of US 10,663,567.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665